Exhibit 10aa

RUSSELL CORPORATION

TIER II

CHANGE-OF-CONTROL EMPLOYMENT

AGREEMENT



--------------------------------------------------------------------------------

RUSSELL CORPORATION

TIER II

CHANGE-OF-CONTROL EMPLOYMENT AGREEMENT

THIS AGREEMENT dated as of September 22, 2005 (the “Agreement Date”) is made by
and among Russell Corporation, a Delaware corporation (the “Company”), and
Calvin S. Johnston (“Executive”).

RECITALS

The Company has determined that it is in the best interests of the Company and
its stockholders to assure that the Company will have the continued service of
Executive. The Company also believes it is imperative to reduce the distraction
of Executive that would result from the personal uncertainties caused by a
pending or threatened change of control of the Company, to encourage Executive’s
full attention and dedication to the Company, and to provide Executive with
compensation and benefits arrangements upon a change of control which ensure
that the expectations of Executive will be satisfied and are competitive with
those of similarly-situated corporations. This Agreement is intended to
accomplish these objectives.

ARTICLE I.

CERTAIN DEFINITIONS

As used in this Agreement, the terms specified below shall have the following
meanings:

1.1 “Accrued Annual Bonus” means the amount of any Annual Bonus earned but not
yet paid with respect to the Company’s latest fiscal year ended prior to the
Termination Date.

1.2 “Accrued Base Salary” means the amount of Executive’s Base Salary that is
accrued but not yet paid as of the Termination Date.

1.3 “Accrued Obligations” means, as of any date, the sum of Executive’s Accrued
Base Salary, Accrued Annual Bonus, any accrued but unpaid vacation pay, and any
other amounts and benefits which are then due to be paid or provided to
Executive by the Company, but have not yet been paid or provided (as
applicable).

1.4 “Agreement Date” — see the introductory paragraph of this Agreement.

1.5 “Agreement Term” means the period commencing on the Agreement Date and
ending on the third anniversary of the Agreement Date or, if later, the date to
which the Agreement Term is extended under the following sentence. Commencing on
the first anniversary of the Agreement Date, the Agreement Term shall
automatically be extended on such date and on each day thereafter by one day
until, at any time after the first anniversary of the Agreement Date, the
Company delivers written notice (an “Expiration Notice”) to Executive



--------------------------------------------------------------------------------

that the Agreement shall expire on a date specified in the Expiration Notice
(the “Expiration Date”); provided that such date is not prior to the last day of
the Agreement Term (as extended); provided further, however, that if an
Effective Date or an Imminent Change Date occurs before the Expiration Date
specified in the Expiration Notice, then such Expiration Notice shall be void
and of no further effect.

1.6 “Annual Bonus” — see Section 2.2(b).

1.7 “Annual Performance Period” — see Section 2.2(b).

1.8 “Article” means an article of this Agreement.

1.9 “Base Salary” — see Section 2.2(a).

1.10 “Beneficial Owner” has the meaning specified in Rule 13d-3 of the SEC under
Exchange Act.

1.11 “Beneficiary” — see Section 10.3.

1.12 “Board” means the Company’s Board of Directors.

1.13 “Bonus Plan” — see Section 2.2(b).

1.14 “Cause” means any one or more of the following:

(a) Executive’s conviction of a felony or other crime involving fraud,
dishonesty or moral turpitude, excluding Limited Vicarious Liability;

(b) Executive’s willful or reckless material misconduct in the performance of
Executive’s duties;

(c) Executive’s habitual neglect of material duties; or

(d) Executive’s willful or intentional material breach of this Agreement;

Provided, however, that for purposes of clauses (b), (c), and (d), Cause shall
not include any one or more of the following:

(i) bad judgment or negligence;

(ii) any act or omission believed by Executive in good faith to have been in or
not opposed to the interest of the Company (without intent of Executive to gain,
directly or indirectly, a profit to which Executive was not legally entitled);

(iii) any act or omission with respect to which a determination could properly
have been made by the Board that Executive met the applicable standard of
conduct for indemnification or reimbursement under the Company’s by-laws,

 

- 2 -



--------------------------------------------------------------------------------

any applicable indemnification agreement, or applicable law, in each case in
effect at the time of such act or omission; or

(iv) any act or omission with respect to which the Company gives Executive a
Notice of Consideration (as defined below) more than six months after the
earliest date on which any member of the Board, not a party to the act or
omission, knew or should have known of such act or omission; and

further provided that, if a breach of this Agreement involved an act, or a
failure to act, which was done, or omitted to be done, by Executive in good
faith and with a reasonable belief that Executive’s act, or failure to act, was
in the best interests of the Company or was required by applicable law or
administrative regulation, such breach shall not constitute Cause if, within
thirty (30) days after Executive is given written notice of such breach that
specifically refers to this Section, Executive cures such breach to the fullest
extent that it is curable.

1.15 “Change of Control” means any one or more of the following:

(a) any person (as such term is used in Rule 13d-5 of the SEC under the Exchange
Act) or group (as such term is defined in Section 3(a)(9) and 13(d)(3) of the
Exchange Act), other than a Subsidiary, any employee benefit plan (or any
related trust) of the Company or any of its Subsidiaries or any Excluded Person,
becomes the Beneficial Owner of 30% or more of the common stock of the Company
or of Voting Securities representing 30% or more of the combined voting power of
the Company (such a person or group, a “30% Owner”), except that no Change of
Control shall be deemed to have occurred solely by reason of such beneficial
ownership by a corporation with respect to which both more than 70% of the
common stock of such corporation and Voting Securities representing more than
70% of the aggregate voting power of such corporation are then owned, directly
or indirectly, by the persons who were the direct or indirect owners of the
common stock and Voting Securities of the Company immediately before such
acquisition in substantially the same proportions as their ownership,
immediately before such acquisition, of the common stock and Voting Securities
of the Company, as the case may be, and such corporation shall not be deemed a
30% Owner.

(b) the Incumbent Directors (determined using the Effective Date as the baseline
date) cease for any reason to constitute at least two-thirds of the directors of
the Company then serving; or

(c) approval by the stockholders of the Company of a merger, reorganization,
consolidation, or similar transaction, or a plan or agreement for the sale or
other disposition of all or substantially all of the consolidated assets of the
Company or a plan of liquidation of the Company (any of the foregoing
transactions, a “Reorganization Transaction”) which, based on information
included in the proxy and other written materials distributed to the Company’s
stockholders in connection with the solicitation by the Company of such
stockholder approval, is not expected to qualify as an Exempt Reorganization
Transaction; or

 

- 3 -



--------------------------------------------------------------------------------

(d) the consummation by the Company of a Reorganization Transaction that for any
reason fails to qualify as an Exempt Reorganization Transaction as of the date
of such consummation, notwithstanding the fact that such Reorganization
Transaction was expected to so qualify as of the date of such stockholder
approval.

Notwithstanding the occurrence of any of the foregoing events, a Change of
Control shall not occur with respect to a Executive if, in advance of such
event, the Executive agrees in writing that such event shall not constitute a
Change of Control.

1.16 “Code” means the Internal Revenue Code of 1986, as amended.

1.17 “Company” means Russell Corporation.

1.18 “Company Certificate” — see Section 5.1(a).

1.19 “Confidential Information” means any information not generally known in the
relevant trade or industry of the Company, which was obtained from the Company,
or which was learned, discovered, developed, conceived, originated or prepared
during or as a result of the performance of any services by Executive on behalf
of the Company and which:

(a) relates to one or more of the following:

(i) trade secrets of the Company or any customer or supplier of the Company;

(ii) existing or contemplated products, services, technology, designs,
processes, formulae, algorithms, research or product developments of the Company
or any customer or supplier of the Company;

(iii) business plans, sales or marketing methods, methods of doing business,
customer lists, customer usages and/or requirements, supplier information of the
Company or any customer or supplier of the Company; or

(iv) information obtained by the Company from a third party and which the
Company is required to preserve as confidential pursuant to a confidentiality
agreement, applicable law or court or administrative order;

(b) the Company or any customer or supplier of the Company may reasonably have
the right to protect by patent, copyright or by keeping it secret and
confidential; or

(c) otherwise offers the Company a competitive advantage in the relevant
industry or in any other business in which the Company is engaged.

Confidential Information does not include any information that is or may become
publicly known other than through the improper actions of Executive.

1.20 “Consummation Date” means the date upon which a Reorganization Transaction
is consummated.

 

- 4 -



--------------------------------------------------------------------------------

1.21 “Disability” means any medically determinable physical or mental impairment
that has lasted for a continuous period of not less than six (6) months and can
be expected to be permanent or of indefinite duration, and that renders
Executive unable to perform the duties required under this Agreement.

1.22 “Disability Effective Date” — see Section 3.1.

1.23 “Effective Date” means each date on which a Change of Control first occurs
during the Agreement Term.

1.24 “Employer Defined Contribution Plan Contribution” means the product of
(i) the maximum amount stated as a percentage of Executive’s Base Salary paid
within the three-year period immediately preceding the Effective Date by the
Company for any 12-month period to or for the benefit of Executive as an
employer contribution under the Company’s Non-Qualified Plans and Qualified
Plans which are defined contribution plans on behalf of Executive, multiplied by
(ii) Executive’s Base Salary as of the Termination Date or, if greater, during
the 12-month period immediately preceding the Effective Date.

1.25 “Exchange Act” means the Securities Exchange Act of 1934.

1.26 “Excise Taxes” — see Section 5.1(a).

1.27 “Excluded Person” means any Person who, along with such Person’s Affiliates
and Associates (as such terms are defined in Rule 12b-2 of the General Rules and
Regulations under the Exchange Act) is the Beneficial Owner of 15% or more of
the Shares outstanding as of the Agreement Date, provided that such Person,
including such Person’s Affiliates and Associates, does not acquire, after the
Effective Date hereof, additional Shares in excess of 1% of the then outstanding
Shares, exclusive of (i) Shares acquired by such Person and such Person’s
Affiliates and Associates as a result of stock dividends, stock splits,
recapitalizations or similar transactions in which the Company did not receive
any consideration for issuing the Shares in question or as a result of
repurchases of stock by the Company; (ii) Shares acquired by such Person and
such Person’s Affiliates and Associates as a result of gifts, devises, bequests
and intestate succession; and (iii) Shares acquired by such Person and such
Person’s Affiliates and Associates as a result of participation by such Person
and such Person’s Affiliates and Associates in any dividend reinvestment plan,
stock option plan or other similar plan or arrangement of the Company.

1.28 “Exempt Reorganization Transaction” means a Reorganization Transaction
which results in the Persons who were the direct or indirect owners of the
outstanding common stock and Voting Securities of the Company immediately before
such Reorganization Transaction becoming, immediately after the consummation of
such Reorganization Transaction, the direct or indirect owners of both more than
70% of the then-outstanding common stock of the Surviving Corporation and Voting
Securities representing more than 70% of the aggregate voting power of the
Surviving Corporation, in substantially the same respective proportions as such
Persons’ ownership of the common stock and Voting Securities of the Company
immediately before such Reorganization Transaction.

 

- 5 -



--------------------------------------------------------------------------------

1.29 “Good Reason” means the occurrence of any one or more of the following
actions or omissions that, unless otherwise specified, occurs during a
Post-Change Employment Period:

(a) any failure to pay Executive’s Base Salary or Annual Bonus in violation of
Section 2.2 or any failure to increase Executive’s Base Salary to the extent, if
any, required by such Section;

(b) any failure by the Company to comply with any provision of Article II;

(c) any material adverse change in Executive’s position (including offices,
titles or responsibilities), authority, duties or other terms and conditions of
Executive’s employment; provided, however, that no job change which generally
places Executive in substantially the same level of responsibility and authority
shall be deemed Good Reason solely by reason of a reorganization of job
responsibilities, including a change in the position or level of the officer to
whom Executive reports;

(d) requiring Executive to be based at any office or location other than the
location specified in Section 2.1(a);

(e) any material breach of this Agreement by the Company;

(f) any Termination of Employment by the Company that purports to be for Cause,
but is not in full compliance with all of the substantive and procedural
requirements of this Agreement (any such purported termination shall be treated
as a Termination of Employment without Cause for all purposes of this
Agreement); or

(g) the failure at any time of a successor to the Company or a Parent
Corporation of a successor to the Company explicitly to assume and agree to be
bound by this Agreement.

1.30 “Historical Bonus” means a percentage of the Executive’s current Base
Salary multiplied by the highest percentage of Base Salary from time to time in
effect represented by the Executive’s highest annual bonus on a percentage basis
over the three-year period immediately preceding the Effective Date.

1.31 “Imminent Change Date” means any date on which one or more of the following
occurs (i) a presentation to the Company’s stockholders generally or any of the
Company’s directors or executive officers of a proposal or offer which, if
consummated, would be a Change of Control, (ii) the public announcement (whether
by advertisement, press release, press interview, public statement, SEC filing
or otherwise) of a proposal or offer which if consummated would be a Change of
Control, or (iii) such proposal or offer remains effective and unrevoked.

1.32 “Imminent Change Period” means the period commencing on the Imminent Change
Date and ending on the earlier to occur of (a) a Change of Control or (b) the
date the offer or proposal for a Change of Control is no longer effective or has
been revoked.

1.33 “Including” means including without limitation.

 

- 6 -



--------------------------------------------------------------------------------

1.34 “Incumbent Directors” means, as of any specified baseline date, individuals
then serving as members of the Board who were members of the Board as of the
date immediately preceding such baseline date; provided that any
subsequently-appointed or elected member of the Board whose election, or
nomination for election by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of at
least two-thirds of the directors then comprising the Incumbent Directors shall
also thereafter be considered an Incumbent Director, unless the initial
assumption of office of such subsequently-elected or appointed director was in
connection with (i) an actual or threatened election contest, including a
consent solicitation, relating to the election or removal of one or more members
of the Board, (ii) a “tender offer” (as such term is used in Section 14(d) of
the Exchange Act), (iii) a proposed Reorganization Transaction, or (iv) a
request, nomination or suggestion of any Beneficial Owner of Voting Securities
representing 15% or more of the aggregate voting power of the Voting Securities
of the Company or the Surviving Corporation, as applicable.

1.35 “IRS” means the Internal Revenue Service.

1.36 “Limited Vicarious Liability” means any liability which is (i) based on
acts of the Company for which Executive is responsible solely as a result of his
office(s) with the Company and (ii) provided that (x) he was not directly
involved in such acts and either had no prior knowledge of such intended actions
or promptly acted reasonably and in good faith to attempt to prevent the acts
causing such liability or (y) he did not have a reasonable basis to believe that
a law was being violated by such acts.

1.37 “Lump Sum Value” of an annuity payable pursuant to a defined benefit plan
means, as of a specified date, the present value of such annuity, as determined,
as of such date, under generally accepted actuarial principles using (a) the
applicable interest rate, mortality tables and other methods and assumptions
that the Pension Benefit Guaranty Corporation (“PBGC”) would use in determining
the value of an immediate annuity of a terminated Plan on the Termination Date
or (b) if such interest rate and mortality assumptions are no longer published
by the PBGC, interest rate and mortality assumptions determined in a manner as
similar as practicable to the manner by which the PBGC’s interest rate and
mortality assumptions were determined immediately prior to the PBGC’s cessation
of publication of such assumptions.

1.38 “Maximum Annual Bonus” means the maximum bonus amount achievable by
Executive under a Bonus Plan for a given Annual Performance Period; provided,
that in no event shall such amount be less than the amount required to be paid
pursuant to Section 2.2(b).

1.39 “Maximum Annuity” means, in respect of a defined benefit plan (whether or
not qualified under Section 401 (a) of the Code), an annuity computed in
whatever manner permitted under such plan (including frequency of annuity
payments, attained age upon commencement of annuity payments, and nature of
surviving spouse benefits, if any) that yields the greatest Lump Sum Value:

1.40 “Notice of Consideration” — see Section 3.3(b)(ii).

1.41 “Non-Qualified Plan” — see Section 2.4.

 

- 7 -



--------------------------------------------------------------------------------

1.42 “Notice of Termination” means a written notice given in accordance with
Section 10.8 which sets forth (a) the specific termination provision in this
Agreement relied upon by the party giving such notice, (b) in reasonable detail
the specific facts and circumstances claimed to provide a basis for such
Termination of Employment, and (c) if the Termination Date is other than the
date of receipt of such Notice of Termination, the Termination Date.

1.43 “Parent Corporation” means a corporation which owns 50% or more of the
Common Stock or Voting Securities of any corporation and any other corporation
which owns any corporation which is in an unbroken chain of corporations each of
which owns successively in an unbroken chain of corporations which includes the
subject corporation.

1.44 “Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

1.45 “Plans” means plans, programs, or Policies of the Company.

1.46 “Policies” means policies, practices or procedures of the Company.

1.47 “Post-Change Employment Period” means the period commencing on the
Effective Date and ending on the second anniversary of the Effective Date.

1.48 “Potential Parachute Payments” – see Section 5.1.

1.49 “Pro-rata Annual Bonus” means, in respect of the Company’s fiscal year
during which the Effective Date (in the case of a Pro-rata Annual Bonus payable
pursuant to Section 2.5 hereof) or the Termination Date (in the case of a
Pro-rata Annual Bonus payable pursuant to Article IV hereof), as applicable,
occurs, an amount equal to the product of the greater of Executive’s Historical
Bonus or Executive’s Target Annual Bonus (determined as of the Effective Date or
Termination Date, as applicable) multiplied by a fraction, the numerator of
which equals the number of days from and including the first day of such fiscal
year through and including the Effective Date or the Termination Date, as
applicable, and the denominator of which equals 365.

1.50 “Qualified Plan” means any plan, which meets the qualification requirements
of Internal Revenue Service Code Section 401(a) or 403(a).

1.51 “SEC” means the Securities and Exchange Commission.

1.52 “SERP” means any supplemental executive retirement Plan that is a
Non-Qualified Plan.

1.53 “Severance Period” means a period equal to two years.

1.54 “Stock Options” – see Section 2.3.

 

- 8 -



--------------------------------------------------------------------------------

1.55 “Subsidiary” means with respect to any Person (a) any corporation of which
more than 50% of the Voting Securities are at the time, directly or indirectly,
owned by such Person and (b) any partnership or limited liability company in
which such Person has a direct or indirect interest (whether in the form of
Voting Power, participation in profits or capital contribution) of more than
50%.

1.56 “Surviving Corporation” means the corporation resulting from a
Reorganization Transaction and any Parent Corporation of such corporation.

1.57 “Target Annual Bonus” as of a certain date means the amount equal to the
product of Base Salary determined as of such date multiplied by the percentage
of such Base Salary to which Executive would have been entitled immediately
prior to such date under any Bonus Plan for the Annual Performance Period for
which the Annual Bonus is awarded if the performance goals established pursuant
to such Bonus Plan were achieved at the 100% level as of the end of the Annual
Performance Period.

1.58 “Taxes” means federal, state, local or other income or other taxes.

1.59 “Termination Date” means the date of the receipt of the Notice of
Termination by Executive (if such Notice is given by the Company) or by the
Company (if such Notice is given by Executive), or any later date, not more than
15 days after the giving of such Notice, specified in such notice; provided,
however, that:

(a) if Executive’s employment is terminated by reason of death or Disability,
the Termination Date shall be the date of Executive’s death or the Disability
Effective Date (as defined in Section 3.1), as applicable; and

(b) if no Notice of Termination is given, the Termination Date shall be the last
date on which Executive is employed by the Company.

1.60 “Termination of Employment” means any termination of Executive’s employment
with the Company, whether such termination is initiated by the Company or by
Executive.

1.61 “Voting Securities” of a corporation means securities of such corporation
that are entitled to vote generally in the election of directors of such
corporation, but not including any other class of securities of such corporation
that may have voting power by reason of the occurrence of a contingency which
contingency has not occurred.

ARTICLE II.

POST-CHANGE EMPLOYMENT PERIOD

2.1 Position and Duties.

(a) During the Post-Change Employment Period, Executive’s position (including
offices, titles and responsibilities), authority and duties shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 90-day period immediately before
the Effective Date

 

- 9 -



--------------------------------------------------------------------------------

and Executive’s services shall be performed at the location where Executive was
employed immediately before the Effective Date or any other location no more
than 30 miles from either the Atlanta, Georgia (or other location which prior to
Change of Control such location has moved) or Alexander City, Alabama (or other
location which prior to Change of Control such location has been moved)
locations of the Company’s business; provided, however, that no job change which
generally places Executive in substantially the same level of responsibility and
authority shall be deemed Good Reason for purposes of Section 3.4 solely by
reason of a reorganization of job responsibilities, including a change in the
position or level of the officer to whom Executive reports.

(b) During the Post-Change Employment Period (other than any periods of
vacation, sick leave or disability to which Executive is entitled), Executive
agrees to devote Executive’s full attention and time to the business and affairs
of the Company and, to the extent necessary to discharge the duties assigned to
Executive in accordance with this Agreement, to use Executive’s best efforts to
perform such duties. During the Post-Change Employment Period, Executive may
(i) serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions and
(iii) manage personal investments, so long as such activities are consistent
with the Policies of the Company at the Effective Date and do not significantly
interfere with the performance of Executive’s duties under this Agreement. To
the extent that any such activities have been conducted by Executive immediately
prior to the Effective Date and were consistent with the Policies of the Company
at the Effective Date, the continued conduct of such activities (or activities
similar in nature and scope) after the Effective Date shall not be deemed to
interfere with the performance of Executive’s duties under this Agreement.

2.2 Compensation.

(a) Base Salary. During the Post-Change Employment Period, the Company shall pay
or cause to be paid to Executive an annual base salary in cash, which shall be
paid in a manner consistent with the Company’s payroll practices in effect
immediately before the Effective Date, at an annual rate not less than 12 times
the highest monthly base salary paid or payable to Executive by the Company in
respect of the 12-month period immediately before the Effective Date (such
annual rate salary, the “Base Salary”). During the Post-Change Employment
Period, the Base Salary shall be reviewed at least annually and shall be
increased at any time and from time to time as shall be substantially consistent
with increases in base salary awarded to other peer executives of the Company.
Any increase in Base Salary shall not limit or reduce any other obligation of
the Company to Executive under this Agreement. After any such increase, the Base
Salary shall not be reduced and the term “Base Salary” shall thereafter refer to
the increased amount.

(b) Annual Bonus. In addition to Base Salary, the Company shall pay or cause to
be paid to Executive a bonus (the “Annual Bonus”) for each Annual Performance
Period which ends during the Post-Change Employment Period. “Annual Performance
Period” means each period of time designated in accordance with any annual bonus
arrangement (a “Bonus Plan”) which is based upon performance and

 

- 10 -



--------------------------------------------------------------------------------

approved by the Board or any committee of the Board, or in the absence of any
Bonus Plan or any such designated period of time, each calendar year. The Annual
Bonus (i) shall be not less than the Target Annual Bonus determined as of the
Effective Date (which Target Annual Bonus shall equal Base Salary multiplied by
a percentage which is equal to the highest percentage that any annual bonus
which could be awarded upon achievement of target performance goals during the
12-month period immediately preceding the Effective Date represents as a
percentage of annual salary at that time), (ii) the performance goals under the
Bonus Plan shall not be materially more difficult to achieve than the
performance goals in the Bonus Plan (or designated by the Board) in effect
during the Annual Performance Period immediately before the Effective Date and
(iii) the Maximum Annual Bonus shall not be less than the maximum bonus
achievable under the Bonus Plan (or designated by the Board) during the Annual
Performance Period ended immediately before the Effective Date (or if higher,
the Maximum Annual Bonus for the Annual Performance Period that commenced
immediately before the Effective Date).

(c) Incentive, Savings and Retirement Plans. In addition to Base Salary and
Annual Bonus, Executive shall be entitled to participate during the Post-Change
Employment Period in all incentive (including long-term incentives), savings and
retirement Plans applicable to other peer executives of the Company, but in no
event shall such Plans provide Executive with incentive (including long-term
incentives), savings and retirement benefits during the Post-Change Employment
Period which, in any case, are materially less favorable, in the aggregate, than
the most favorable of those provided by the Company for Executive under such
Plans as in effect at any time during the 12-month period immediately before the
Effective Date.

(d) Welfare Benefit Plans. During the Post-Change Employment Period, Executive
and Executive’s family shall be eligible to participate in, and receive all
benefits under, welfare benefit Plans provided by the Company (including
medical, prescription, dental, disability, salary continuance, individual life,
group life, dependent life, accidental death and travel accident insurance
Plans) and applicable to other peer executives of the Company and their
families, but in no event shall such Plans provide benefits during the
Post-Change Employment Period which are materially less favorable, in the
aggregate, than the most favorable of those provided to Executive under such
Plans as in effect at any time during the 12-month period immediately before the
Effective Date.

(e) Fringe Benefits. During the Post-Change Employment Period, Executive shall
be entitled to fringe benefits in accordance with the most favorable Plans
applicable to peer executives of the Company, but in no event shall such Plans
provide fringe benefits which in any case are materially less favorable, in the
aggregate, than the most favorable of those provided by the Company to Executive
under such Plans in effect at any time during the 12-month period immediately
before the Effective Date.

(f) Expenses. During the Post-Change Employment Period, Executive shall be
entitled to prompt reimbursement of all reasonable employment-related expenses
incurred by Executive upon the Company’s receipt of accountings in accordance
with the

 

- 11 -



--------------------------------------------------------------------------------

most favorable Policies applicable to peer executives of the Company, but in no
event shall such Policies be materially less favorable, in the aggregate, than
the most favorable of those provided by the Company for Executive under such
Policies in effect at any time during the 12-month period immediately before the
Effective Date.

(g) Office and Support Staff. During the Post-Change Employment Period,
Executive shall be entitled to an office or offices of a size and with
furnishings and other appointments, and to secretarial and other assistance in
accordance with the most favorable Policies applicable to peer executives of the
Company, but in no event shall such Policies be materially less favorable, in
the aggregate, than the most favorable of those provided by the Company for
Executive under such Policies in effect at any time during the 12-month period
immediately before the Effective Date.

(h) Vacation. During the Post-Change Employment Period, Executive shall be
entitled to paid vacation in accordance with the most favorable Policies
applicable to peer executives of the Company, but in no event shall such
Policies be materially less favorable, in the aggregate, than the most favorable
of those provided by the Company for Executive under such Policies in effect at
any time during the 12-month period immediately before the Effective Date.

2.3 Stock Incentive Awards. On the Effective Date, Executive shall become fully
vested in and may thereafter exercise in whole or in part, all outstanding stock
options, stock appreciation rights, or similar awards (collectively, “Stock
Options”) and (ii) shall become fully vested in and receive an immediate
transfer of all shares of restricted stock, deferred stock and similar awards
(“Restricted Shares”).

2.4 Unfunded Deferred Compensation. On the Effective Date of a Change of
Control, Executive shall become fully vested in all benefits previously accrued
under any deferred compensation Plan (including any SERP) that is not qualified
under Section 401(a) of the Code (a “Non-Qualified Plan”). Within thirty
(30) business days after any such Effective Date, as applicable, the Company
shall pay to Executive a lump-sum cash amount equal to:

(a) the sum of the Lump-Sum Values of all Maximum Annuities that are payable
pursuant to all defined benefit Non-Qualified Plans, plus

(b) the sum of Executive’s account balances under all defined contribution
Non-Qualified Plans;

provided, however, that if, at any time prior to the Effective Date, Executive
delivers to the Company an irrevocable election to waive Executive’s right to
receive the payments described in this Section 2.4 (an “Irrevocable Election”),
then (i) Executive shall not receive the payments described in this Section 2.4,
(ii) Executive’s account balances under each defined contribution Non-Qualified
Plan shall continue to be credited with investment earnings in accordance with
the terms of such Non-Qualified Plan during Executive’s period of employment
following the Effective Date, and (iii) at the earlier of (x) the date(s)
provided in each such Non-Qualified Plan and (y) 30 days after Executive’s
Termination Date, the Company shall pay, or cause to be paid, to Executive a
lump-sum cash payment equal to the sum of the Lump-Sum Value(s) of all

 

- 12 -



--------------------------------------------------------------------------------

Maximum Annuities that are payable pursuant to all defined benefit Non-Qualified
Plans and the sum of Executive’s account balances under all defined contribution
Non-Qualified Plans.

2.5 Pro-Rata Annual Bonus. Within thirty (30) days after the Effective Date, the
Company shall pay Executive a lump-sum cash payment equal to the Pro-Rata Annual
Bonus determined as of the Effective Date.

ARTICLE III.

TERMINATION OF EMPLOYMENT

3.1 Disability. During the Post-Change Employment Period, the Company may
terminate Executive’s employment because of Executive’s Disability by giving
Executive or his legal representative, as applicable, (i) written notice in
accordance with Section 10.8 of the Company’s intention to terminate Executive’s
employment pursuant to this Section and (ii) a certification of Executive’s
Disability by a physician jointly selected by the Company and the Executive;
provided that if the Company and Executive cannot reach agreement on the
physician, the certification shall be by a panel of physicians consisting of one
physician selected by the Company, one physician selected by the Executive and a
third physician jointly selected by those two physicians. Executive’s employment
shall terminate effective on the 30th day (the “Disability Effective Date”)
after Executive’s receipt of such notice unless, before the Disability Effective
Date, Executive shall have resumed the full-time performance of Executive’s
duties.

3.2 Death. Executive’s employment shall terminate automatically upon Executive’s
death during the Post-Change Employment Period.

3.3 Cause.

(a) During the Post-Change Employment Period and any Imminent Change Period, the
Company may terminate Executive’s employment for Cause solely in accordance with
all of the substantive and procedural provisions of this Section.

(b) The Company shall strictly observe each of the following procedures in
connection with any Termination of Employment for Cause:

(i) The issue of determining whether Executive’s acts or omissions satisfy the
definition of “Cause” herein and, if so, whether to terminate Executive’s
employment for Cause shall be raised and discussed at a meeting of the Board.

(ii) Not less than 30 days prior to the date of such meeting the Company shall
provide Executive and each member of the Board written notice (a “Notice of
Consideration”) of (x) a detailed description of the acts or omissions alleged
to constitute Cause, (y) the date, time and location of such meeting of the
Board, and (z) Executive’s rights under clause (iii) below.

 

- 13 -



--------------------------------------------------------------------------------

(iii) Executive shall have the opportunity to appear before the Board at such
meeting in person and, at Executive’s option, with legal counsel, and to present
to the Board a written and/or oral response to the Notice of Consideration.

(iv) Executive’s employment may be terminated for Cause only if (x) the acts or
omissions specified in the Notice of Consideration did in fact occur and do
constitute Cause as defined in this Section, (y) the Board makes a specific
determination to such effect and to the effect that Executive’s employment
should be terminated for Cause and (z) the Company thereafter provides Executive
with a Notice of Termination which specifies in specific detail the basis of
such Termination of Employment for Cause and which Notice shall be based upon
one or more of the acts or omissions set forth in the Notice of Consideration.
The Board’s determination specified in clause (y) of the preceding sentence
shall require the affirmative vote of at least 75% of the members of the Board.

(v) In the event that the issue of whether Executive was properly terminated for
Cause becomes a disputed issue in any action or proceeding between the Company
and Executive, the Company shall, notwithstanding the determination referenced
in clause (iv) of this Section 3.3(b), have the burden of establishing by clear
and convincing evidence that the actions or omissions specified in the Notice of
Termination did in fact occur, do constitute Cause, were the basis for
Executive’s termination and that the Company has, in each and every respect,
satisfied the procedural requirements of this Section 3.3(b).

3.4 Good Reason.

(a) During the Post-Change Employment Period, Executive may terminate his or her
employment for Good Reason in accordance with the substantive and procedural
provisions of this Section.

(b) In the event Executive determines there is Good Reason to terminate,
Executive shall notify the Company of the events constituting such Good Reason
by a Notice of Termination. A delay in the delivery of such Notice of
Termination or a failure by Executive to include in the Notice of Termination
any fact or circumstance which contributes to a showing of Good Reason shall not
waive any right of Executive under this Agreement or preclude Executive from
asserting such fact or circumstance in enforcing rights under this Agreement;
provided, that no act or omission by the Company shall qualify as Good Reason if
Executive’s Termination of Employment occurs more than 12 months after Executive
first obtains actual knowledge of such act or omission.

(c) In the event that the Company conceals any act or omission by the Company
that occurs during the Post-Change Employment Period and qualifies as Good
Reason, any subsequent Termination of Employment (whether by the Company or by
Executive and regardless of the circumstances of such Termination) that occurs
at any time after such act or omission shall conclusively be deemed to be a
Termination of Employment by Executive for Good Reason, notwithstanding any
provision of this Agreement to the contrary.

 

- 14 -



--------------------------------------------------------------------------------

(d) If Executive has a Termination of Employment during the Imminent Change
Period and a Change of Control occurs within six (6) months following such
Termination of Employment, and if Executive had not received within one year
immediately preceding the Imminent Change an evaluation rating under the
employee rating system in effect upon the Agreement Date equal to or less than
Level 2 (or any similar rating under any subsequent rating system), the
provisions of this Section 3.4 shall be applied in the same manner and to the
same extent as if the Termination of Employment had occurred after the Effective
Date. During the Imminent Change Period, if Executive terminates his employment
for reasons that would constitute Good Reason during the Post-Change Employment
Period, Executive shall terminate in accordance with the procedures set forth in
this Section 3.4.

ARTICLE IV.

COMPANY’S OBLIGATIONS UPON A TERMINATION OF EMPLOYMENT

4.1 If by Executive for Good Reason or by the Company Other Than for Cause or
Disability. If, during the Post-Change Employment Period (or as provided in
Section 4.2, below, during the Imminent Change Period), the Company terminates
Executive’s employment other than for Cause or Disability, or if Executive
terminates employment for Good Reason, the Company’s sole obligations to
Executive under Articles II and IV shall be as follows:

(a) The Company shall pay Executive, in addition to all vested rights arising
from Executive’s employment as specified in Article II, a lump-sum cash amount
equal to the sum of the following:

(i) all Accrued Obligations;

(ii) Executive’s Pro-rata Annual Bonus reduced (but not below zero) by the
amount of any Annual Bonus paid to Executive with respect to the Company’s
fiscal year in which the Termination Date occurs;

(iii) all amounts previously deferred by, or accrued to the benefit of,
Executive under any defined contribution Non-Qualified Plans, whether vested or
unvested, together with any accrued earnings thereon, to the extent that such
amounts and earnings have not been previously paid by the Company (whether
pursuant to Section 2.4 or otherwise);

(iv) an amount equal to the number of years in the Severance Period times the
sum of (A) Base Salary, (B) the greater of (I) Target Annual Bonus or (II)
Historical Bonus and (C) Employer Defined Contribution Plan Contribution, each
determined as of the Termination Date; provided, however, that any reduction in
Executive’s Base Salary or Target Annual Bonus that would qualify as Good Reason
shall be disregarded for purposes of this clause; and

(v) to the extent not paid pursuant to any other clause of this Section 4.1(a),
an amount equal to the sum of the value of the unvested portion of Executive’s
accounts or accrued benefits under any unqualified or qualified plan

 

- 15 -



--------------------------------------------------------------------------------

(other than a defined benefit plan) maintained by the Company as of the
Termination Date and forfeited by Executive by reason of the Termination of
Employment.

Such lump-sum amount shall be paid no more than thirty (30) days after the
Termination Date.

(b) The Company shall pay, in lieu of all previously-accrued benefits under all
Non-Qualified Plans that are defined benefit plans, a lump-sum cash amount equal
to the positive difference, if any, between:

(i) the sum of the Lump-Sum Values of each Maximum Annuity that would be payable
to Executive under any defined benefit Plan (whether or not qualified under
Section 401(a)) if Executive had:

(A) become fully vested in all such previously-unvested benefits,

(B) accrued a number of years of service (for purposes of determining the amount
of such benefits, entitlement to early retirement benefits, and all other
purposes of such defined benefit plans) that is a number of years equal to the
number of years of service actually accrued by Executive as of the Termination
Date increased by the number of years in the Severance Period, and

(C) received the lump-sum severance benefits specified in Section 4.1(a)(ii) and
(iv) as covered compensation in equal monthly installments during the Severance
Period,

minus

(ii) the sum of (x) the Lump-Sum Values of the Maximum Annuity benefits actually
payable to Executive in the future under each defined benefit Plan that is
qualified under Section 401(a) of the Code and (y) the aggregate amounts
previously paid to Executive under the defined benefit Plans (whether or not
qualified under Section 401(a) of the Code) described in clause (i) of this
Section 4.1(b).

Such lump-sum amount shall be paid no more than 30 days after a Termination
Date.

(c) Executive shall immediately become fully vested in, and may thereupon
exercise in whole or in part, any and all of Executive’s Stock Options then
outstanding. All of Executive’s Stock Options, including previously-vested Stock
Options, shall remain exercisable until the last to occur of (x) the first
anniversary of the Termination Date, (y) the expiration of any restrictions on
Executive’s right to sell the shares of stock issuable upon exercise of such
Stock Options, which restrictions were imposed to permit a Reorganization
Transaction to be accounted for on a pooling-of-interests basis, and (z) any
period of greater duration provided in the applicable stock option agreement or

 

- 16 -



--------------------------------------------------------------------------------

stock option plan as then in effect, but in no event after the date on which
such Stock Options would have expired if Executive had remained an employee of
the Company.

(d) Executive shall immediately become fully vested in all of Executive’s
Restricted Shares and deferred shares and the Company shall deliver within five
(5) business days all of such shares theretofore held (or deferred) by or on
behalf of the Company.

(e) The Company shall pay all reasonable fees and costs charged by the
outplacement firm selected by Executive to provide outplacement services to
Executive or, at the election of Executive, shall pay to Executive within thirty
(30) business days of its receipt of notice of Executive’s election an amount
equal to the reasonable fees and expenses such outplacement firm would charge.

(f) Until a number of years subsequent to the Determination Date equal to the
length of the Severance Period or such later date as any plan may specify, the
Company shall continue to provide to Executive and Executive’s family welfare
benefits (including medical, prescription, dental, disability, salary
continuance, individual life, group life, accidental death and travel accident
insurance plans and programs) which are at least as favorable as the most
favorable Plans of the Company applicable to other peer executives and their
families as of the Termination Date, but which are in no event less favorable
than the most favorable Plans of the Company applicable to other peer executives
and their families during the 12-month period immediately before the Effective
Date. The cost of such welfare benefits to Executive shall not exceed the cost
of such benefits to Executive immediately before the Termination Date or, if
less, the Effective Date. Executive’s rights under this Section shall be in
addition to, and not in lieu of, any post-termination continuation coverage or
conversion rights Executive may have pursuant to applicable law, including
continuation coverage required by Section 4980 of the Code. Notwithstanding any
of the above, such welfare benefits shall be secondary to any similar welfare
benefits provided by Executive’s subsequent employer.

4.2 If by the Company other than for Cause or by Executive for Good Reason
During the Imminent Change Period. If during the Imminent Change Period:

(a) the Company terminates Executive’s employment other than for Cause or
Disability, or if Executive terminates employment for Good Reason, and

(b) a Change of Control occurs within six (6) months of Executive’s Termination
Date,

Executive shall receive the benefits provided in Section 4.1, above, as if such
Termination of Employment occurred as of Effective Date reduced by any similar
benefits actually paid to Executive on or after the Termination of Employment.
Notwithstanding any of the provisions of this Section 4.2 to the contrary, if
Executive shall have received on a date within one year preceding the Imminent
Change Period an evaluation under the employee rating system then in effect upon
the Agreement Date equal or less than level two (2) (or any similar rating under
any

 

- 17 -



--------------------------------------------------------------------------------

subsequent employee rating system), and if Executive has a termination of
employment during the Imminent Change Period, Executive shall be entitled to no
benefits under this Agreement.

4.3 If by the Company for Cause. If the Company terminates Executive’s
employment for Cause during the Post-Change Employment Period, the Company’s
sole obligation to Executive under Articles II and IV shall be to pay Executive
a lump-sum cash amount equal to all Accrued Obligations determined as of the
Termination Date.

4.4 If by Executive Other Than for Good Reason. If Executive terminates
employment during the Post-Change Employment Period other than for Good Reason,
Disability or death, the Company’s sole obligation to Executive under Articles
II and IV shall be to pay Executive a lump-sum cash amount equal to all Accrued
Obligations determined as of the Termination Date.

4.5 If by the Company for Disability. If the Company terminates Executive’s
employment by reason of Executive’s Disability during the Post-Change Employment
Period, the Company’s sole obligation to Executive under Articles II and IV
shall be as follows:

(a) to pay Executive a lump-sum cash amount equal to all Accrued Obligations
determined as of the Termination Date, and

(b) to provide Executive disability and other benefits after the Termination
Date that are not less than the most favorable of such benefits then available
under Plans of the Company to disabled peer executives of the Company or, if
more favorable, those such benefits provided by the Company at any time during
the 12-month period immediately preceding the Effective Date.

4.6 If upon Death. If Executive’s employment is terminated by reason of
Executive’s death during the Post-Change Employment Period, the Company’s sole
obligations to Executive under Articles II and IV shall be as follows:

(a) to pay Executive’s estate or Beneficiary a lump-sum cash amount equal to all
Accrued Obligations; and

(b) to provide Executive’s estate or Beneficiary survivor and other benefits
that are not less than the most favorable survivor and other benefits then
available under Plans of the Company to the estates or the surviving families of
peer executives of the Company or, if more favorable, those such benefits
provided by the Company at any time during the 12-month period immediately
preceding the Effective Date.

ARTICLE V.

LIMITATIONS ON AGREEMENT PAYMENTS BY THE COMPANY

5.1 Maximum Benefit.

(a) If it is determined (by the reasonable computation of the Company’s
independent auditors, which determinations shall be certified to by such
auditors and set

 

- 18 -



--------------------------------------------------------------------------------

forth in a written certificate (“Company Certificate”) delivered to the
Executive) that any benefit received or deemed received by the Executive from
the Company pursuant to this Agreement or otherwise (collectively, the
“Potential Parachute Payments”) is or will become subject to any excise tax
under Section 4999 of the Code or any similar tax payable under any United
States federal, state, local or other law (such excise tax and all such similar
taxes collectively, “Excise Taxes”), then the amounts of benefits under this
Agreement which would become subject to such Excise Taxes shall be reduced by
such amount as shall be necessary to reduce the amount of Potential Parachute
Payments to the maximum amount which can be provided to Executive without
incurring any Excise Taxes including under Section 4999 of the Code.

ARTICLE VI.

EXPENSES AND INTEREST

6.1 Legal Fees and Other Expenses.

(a) If Executive incurs legal fees or other expenses (including expert witness
and accounting fees) on or after the Effective Date or the Imminent Change Date,
in an effort to interpret this Agreement or to secure, preserve, establish
entitlement to, or obtain benefits under this Agreement (including the fees and
other expenses of Executive’s legal counsel in connection with the delivery of
an Executive Counsel Opinion), the Company shall, regardless of the outcome of
such effort, reimburse Executive on a current basis (in accordance with
Section 6.1(b)) for such fees and expenses, and shall also pay Executive an
additional payment such that, after payment of all Taxes and Excise Taxes on
such amount, there remains a balance sufficient to pay all such fees and other
expenses.

(b) Reimbursement of legal fees and expenses and gross-up payments shall be made
monthly within ten (10) days after Executive’s written submission of a request
for reimbursement together with evidence that such fees and expenses were
incurred.

(c) If Executive does not prevail (after exhaustion of all available judicial
remedies) in respect of a claim by Executive or by the Company hereunder, and
the Company establishes before a court of competent jurisdiction, by clear and
convincing evidence, that Executive had no reasonable basis for his claim
hereunder, or for his response to the Company’s claim hereunder, or acted in bad
faith, no further reimbursement for legal fees and expenses shall be due to
Executive in respect of such claim and Executive shall refund any amounts
previously reimbursed hereunder with respect to such claim.

(d) If there is a dispute between the Executive and the Company as to
Executive’s rights to reimbursement of legal or other fees and expenses under
this Agreement or the amount of such reimbursement, any amount of reimbursement
requested by Executive and accompanied by legal opinion of nationally recognized
executive compensation counsel that such amount should be paid under the
Agreement shall be final, binding and controlling on the Company unless and to
the extent the Company establishes otherwise by clear and convincing evidence.

 

- 19 -



--------------------------------------------------------------------------------

6.2 Interest. If the Company does not pay any amount due to Executive under this
Agreement within five business days after such amount first became due and
owing, interest shall accrue on such amount from the date it became due and
owing until the date of payment at an annual rate equal to 200 basis points
above the base commercial lending rate published in The Wall Street Journal in
effect from time to time during the period of such nonpayment.

ARTICLE VII.

NO SET-OFF OR MITIGATION

7.1 No Set-off by Company. Executive’s right to receive when due the payments
and other benefits provided for under this Agreement is absolute, unconditional
and not subject to set-off, counterclaim or legal or equitable defense. Time is
of the essence in the performance by the Company of its obligations under this
Agreement. Any claim which the Company may have against Executive, whether for a
breach of this Agreement or otherwise, shall be brought in a separate action or
proceeding and not as part of any action or proceeding brought by Executive to
enforce any rights against the Company under this Agreement.

7.2 No Mitigation. Executive shall not have any duty to mitigate the amounts
payable by the Company under this Agreement by seeking new employment or
self-employment following termination. Except as specifically otherwise provided
in this Agreement, all amounts payable pursuant to this Agreement shall be paid
without reduction regardless of any amounts of salary, compensation or other
amounts which may be paid or payable to Executive as the result of Executive’s
employment by another employer or self-employment.

ARTICLE VIII.

CONFIDENTIALITY AND NONCOMPETITION

8.1 Confidential Information.

(a) Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Confidential Information, and that Confidential
Information has been and will be developed at substantial cost and effort to the
Company. Executive acknowledges that he will have access to Confidential
Information with respect to the Company which information is a valuable and
unique asset of the Company and that disclosure of such Confidential Information
would cause irreparable damage to the Company’s business and operations.

(b) Executive acknowledges that (i) Confidential Information is, as between the
Company and Executive, the exclusive property of the Company, (ii) whatever
Executive creates in the performance of duties in the course of Executive’s
employment, including ideas, developments, writings, improvements, designs,
graphic and musical works (the “Work Product”) is the property of the Company,
and (iii) to the extent that any of the Work Product is capable of protection by
copyright, it is created within the scope of Executive’s employment and is work
made for hire. To the extent that any such Work Product may not be a work made
for hire, Executive hereby assigns to the

 

- 20 -



--------------------------------------------------------------------------------

Company all rights in such Work Product. To the extent that any of the Work
Product is an invention, Executive hereby assigns to the Company all right,
title, and interest in and to inventions, improvements, discoveries, or ideas
conceived or invented by Executive during the term of Executive’s employment
(the “Inventions”). The Company acknowledges that this Agreement does not apply
to an invention for which no equipment, supplies, facility, or trade secret
information of the Company was used and which was developed entirely on
Executive’s own time, unless the Invention (x) relates to the business of the
Company or to the Company’s actual or demonstrably anticipated research or
development, or (y) results from any work performed by Executive for the
Company. Executive agrees to execute any documents at any time reasonably
required by the Company in connection with the registration of copyright, the
assignment or securing of patent protection for any Invention, or other
perfection of the Company’s ownership of the Work Product.

(c) Both during Executive’s employment by the Company and at any time after the
Termination Date, Executive:

(i) shall not, directly or indirectly, divulge, furnish or make accessible to
any Person, except:

(A) to the extent Executive reasonably and in good faith believes that such
actions are related to, and required by, Executive’s performance of his duties
under this Agreement, or

(B) as may be compelled by applicable law or administrative regulation; provided
that Executive, to the extent not prohibited from doing so by applicable law or
administrative regulation, shall give the Company written notice of the
information to be so disclosed pursuant to clause (2) of this sentence as far in
advance of its disclosure as is practicable, shall cooperate with the Company in
its efforts to protect the information from disclosure, and shall limit
Executive’s disclosure of such information to the minimum disclosure required by
law or administrative regulation (unless the Company agrees in writing to a
greater level of disclosure);

(ii) shall not use for his own benefit in any manner, any Confidential

(iii) shall not cause any such Confidential Information to become publicly
known; and

(iv) shall take all reasonable steps to safeguard such Confidential Information
and to protect it against disclosure, misuse, loss and theft.

(d) For purposes of this Agreement, Confidential Information represents trade
secrets subject to protection under the Uniform Trade Secrets Act, or to any
comparable protection afforded by other applicable laws.

 

- 21 -



--------------------------------------------------------------------------------

8.2 Non-Solicitation. During the period beginning on the Agreement Date and
ending on the first anniversary of the Termination Date, Executive shall not,
directly or indirectly:

(a) other than in connection with the good-faith performance of his duties as an
officer of the Company, encourage any employee or agent of the Company to
terminate his or her relationship with the Company;

(b) solicit the employment or engagement as a consultant or adviser, of any
employee or agent of the Company (other than by the Company or its Affiliates),
or cause or encourage any Person to do any of the foregoing;

(c) establish (or take preliminary steps to establish) a business with, or
encourage others to establish (or take preliminary steps to establish) a
business with, any employee or agent of the Company; or

(d) interfere with the relationship of the Company with, or endeavor to entice
away from the Company, any Person who or which at any time during the period
commencing one year prior to the Agreement Date was or is a material customer or
material supplier of, or maintained a material business relationship with, the
Company.

8.3 Reasonableness of Restrictive Covenants.

(a) Executive acknowledges that the covenants contained in Sections 8.1 and 8.2
are reasonable in the scope of the activities restricted, the geographic area
covered by the restrictions, and the duration of the restrictions, and that such
covenants are reasonably necessary to protect the Company’s legitimate interests
in its Confidential Information and in its relationships with its employees,
customers and suppliers. Executive further acknowledges such covenants are
essential elements of this Agreement and that, but for such covenants, the
Company would not have entered into this Agreement.

(b) The Company and Executive have each consulted with their respective legal
counsel and have been advised concerning the reasonableness and propriety of
such covenants. Executive acknowledges that his observance of the covenants
contained in Sections 8.1 and 8.2 will not deprive him of the ability to earn a
livelihood or to support his dependents.

8.4 Right to Injunction, Survival of Undertakings.

(a) In recognition of the confidential nature of the Confidential Information,
and in recognition of the necessity of the limited restrictions imposed by
Sections 8.1 and 8.2, the parties agree that it would be impossible to measure
solely in money the damages which the Company would suffer if Executive were to
breach any of his obligations under such Sections. Executive acknowledges that
any breach of any provision of such Sections would irreparably injure the
Company. Accordingly, Executive agrees that if he breaches any of the provisions
of such Sections, the Company shall be entitled, in addition to any other
remedies to which the Company may be entitled under this Agreement or otherwise,
to an injunction to be issued by a court of competent

 

- 22 -



--------------------------------------------------------------------------------

jurisdiction, to restrain any breach, or threatened breach, of such provisions,
and Executive hereby waives any right to assert any claim or defense that the
Company has an adequate remedy at law for any such breach.

(b) If a court determines that any of the covenants included in this Article
VIII is unenforceable in whole or in part because of such covenant’s duration or
geographical or other scope, such court shall have the power to modify the
duration or scope of such provision, as the case may be, so as to cause such
covenant as so modified to be enforceable.

(c) All of the provisions of this Article VIII shall survive any Termination of
Employment without regard to (i) the reasons for such termination or (ii) the
expiration of the Agreement Term.

8.5 If Executive breaches the restrictive covenants contained in this Article
VIII, such violation shall be remedied as provided herein, but shall not affect
the Company’s obligation to pay benefits or otherwise fulfill its obligations
under this Agreement except and to the extent that such violation is the basis
for Executive’s Termination with Cause.

ARTICLE IX.

NON-EXCLUSIVITY OF RIGHTS

9.1 Waiver of Certain Other Rights. To the extent that payments are made to
Executive pursuant to Section 4.1(a), Executive hereby waives the right to
receive severance payments or severance benefits under any other severance Plan,
agreement or Policy of the Company. To the extent that payments are made to
Executive as required by Section 4.1(b), Executive hereby waives the right to
receive payments or benefits under any Non-Qualified Plan of the Company that
have been accrued as of the Termination Date.

9.2 Other Rights. Except as expressly provided in Section 9.1, this Agreement
shall not prevent or limit Executive’s continuing or future participation in any
benefit, bonus, incentive or other Plans provided by the Company and for which
Executive may qualify, nor shall this Agreement limit or otherwise affect such
rights as Executive may have under any other agreements with the Company.
Amounts which are vested benefits or which Executive is otherwise entitled to
receive under any Plan and any other payment or benefit required by law at or
after the Termination Date shall be payable in accordance with such Plan or
applicable law except as expressly modified by this Agreement.

ARTICLE X.

MISCELLANEOUS

10.1 No Assignability. This Agreement is personal to Executive and without the
prior written consent of the Company shall not be assignable by Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by Executive’s legal
representatives.

 

- 23 -



--------------------------------------------------------------------------------

10.2 Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company
or any Parent Corporation of any successor (whether direct or indirect) by
purchase, merger, consolidation or otherwise to all or substantially all of the
business assets of the Company, to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. Any successor to
the business or assets of the Company which assumes or agrees to perform this
Agreement by operation of law, contract, or otherwise shall be jointly and
severally liable with the Company under this Agreement as if such successor were
the Company.

10.3 Payments to Beneficiary. If Executive dies before receiving amounts to
which Executive is entitled under this Agreement, such amounts shall be paid in
a lump sum to one or more beneficiaries designated in writing by Executive
(each, a “Beneficiary”), or if none is so designated, to Executive’s estate.

10.4 Non-Alienation of Benefits. Benefits payable under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, before actually being received by
Executive, and any such attempt to dispose of any right to benefits payable
under this Agreement shall be void.

10.5 No Deference. Unless otherwise expressly provided in this Agreement, no
determination pursuant to, or interpretation of, this Agreement made by the
board of directors (or any committee thereof) of the Company or any Successor
Corporation following a Change of Control or Imminent Change Date shall be
entitled to any presumptive validity or other deference in connection with any
judicial or administrative proceeding relating to or arising under this
Agreement.

10.6 Severability. If any one or more Articles, Sections or other portions of
this Agreement are declared by any court or governmental authority to be
unlawful or invalid, such unlawfulness or invalidity shall not serve to
invalidate any Article, Section or other portion not so declared to be unlawful
or invalid. Any Article, Section or other portion so declared to be unlawful or
invalid shall be construed so as to effectuate the terms of such Article,
Section or other portion to the fullest extent possible while remaining lawful
and valid.

10.7 Amendments. This Agreement shall not be amended or modified at any time
except by written instrument executed by the Company and Executive. The Company
shall not amend or terminate this Agreement in any manner following the
Effective Date or during any Imminent Change Period without the prior written
consent of the Executive.

 

- 24 -



--------------------------------------------------------------------------------

10.8 Notices. All notices and other communications under this Agreement shall be
in writing and delivered by hand, by nationally-recognized delivery service that
promises overnight delivery, or by first-class registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

If to Executive:

Calvin S. Johnston

c/o Russell Corporation

3330 Cumberland Blvd., Suite 800

Atlanta, Georgia 30339

and at his most recent home address on file with the Company.

If to the Company:

Russell Corporation

3330 Cumberland Blvd., Suite 800

Atlanta, Georgia 30339

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing. Notice and communications shall be effective when actually received by
the addressee.

10.9 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together constitute
one and the same instrument.

10.10 Governing Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Georgia without regard to its choice of
law principles.

10.11 Captions. The captions of this Agreement are not apart of the provisions
hereof and shall have no force or effect.

10.12 Number and Gender. Wherever appropriate, the singular shall include the
plural, the plural shall include the singular, and the masculine shall include
the feminine.

10.13 Tax Withholding. The Company may withhold from any amounts payable under
this Agreement any Taxes that are required to be withheld pursuant to any
applicable law or regulation.

10.14 No Waiver. Executive’s failure to insist upon strict compliance with any
provision of this Agreement shall not be deemed a waiver of such provision or
any other provision of this Agreement. A waiver of any provision of this
Agreement shall not be deemed a waiver of any other provision, and any waiver of
any default in any such provision shall not be deemed a waiver of any later
default thereof or of any other provision.

10.15 Entire Agreement. This Agreement contains the entire understanding of the
Company and Executive with respect to its subject matter.

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Executive and the Company have executed this Change of
Control Employment Agreement as of the date first above written.

 

EXECUTIVE

/s/ Calvin S. Johnston

Calvin S. Johnston

 

RUSSELL CORPORATION

By: 

 

/s/ Floyd G. Hoffman

Title: 

 

Senior Vice President

 

- 26 -